FILED
                               NOT FOR PUBLICATION                          JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MANUEL MATA RAMIREZ and                            No. 08-73649
YADIRA MATA PEREZ,
                                                   Agency Nos. A095-302-505
               Petitioners,                                    A095-302-506

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Manuel Mata Ramirez and Yadira Mata Perez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeal’s (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Iturribarria v. INS, 321 F.3d 889,

894 (9th Cir. 2003). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review petitioners’ ineffective assistance of counsel

claim because they failed to raise it before the BIA and thereby failed to exhaust

their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (explaining that this court lacks jurisdiction to review contentions not raised

before the agency).

      The BIA did not err in summarily dismissing petitioner’s appeal where

petitioners did not meaningfully apprise the BIA of the reason underlying the

appeal. See Garcia-Cortez v. Ashcroft, 366 F.3d 749, 753 (9th Cir. 2004) (notice

of appeal satisfies specificity requirement if stated reasons show what aspects of

IJ’s decision were allegedly incorrect and why).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                     08-73649